Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
The amendment filed on 11/12/2021 has been received and claims 1-20 are pending.

Election/Restrictions
Claims 6-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/10/2020.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “inflow portion”, “outflow portion”, and “light emitting element” in claim 1, “component” and “elastic member” in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is not clear whether the limitation ”the cylindrical portion is formed using an ultraviolet light reflecting material” in line 2 of Claim 18 is same or additional feature being claimed besides that set forth in line 14 of parent claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 12-15, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki (JP6080937 in view of English equivalent US Pat. no. 10,472,260).
As to Claim 1, Mochizuki (‘260) discloses an ultraviolet light irradiation device (10; 160; 210; 260; 310) comprising: 
a cylindrical portion (20) configured to form a cylindrical processing flow path (12) extending in a longitudinal direction (A) and include an opening at one end side (21; 22) of the cylindrical portion (20) (see Figures 1 and 6-9); 
a first chamber (14, 40/240; 13, 30/270) configured to cover the opening (at 21/22) and communicate with the cylindrical processing flow path (12) via the opening (see Figures 1 and 6-9); 

an outflow portion (37, 38; 237, 238) configured to allow the object having passed through the cylindrical processing flow path (12) to flow out from an other end side (21) of the cylindrical portion (20); and 
a light emitting element (50; 55; 350) provided at least on the one end side or the other end side of the cylindrical portion (20) (see Figures 1 and 6-9) and configured to apply ultraviolet light to the object passing through the cylindrical processing flow path (12) (see entire document, particularly Col. 5 line 63 to Col. 6 line 17), 
wherein: 
the cylindrical processing flow path (12) is a straight tube (see Figures 1 and 6-9, Col. 1 line 34-47), 
the cylindrical portion (20) is formed using an ultraviolet light reflecting material (23) (see Col. 3 line 58 to Col. 4 line 3), and
the first chamber (40; 230) capable of having an inner volume equal to or more than 2/3 of the cube of an equivalent inner diameter of the cylindrical processing flow path (12) and less than 3 times of inner volume of the cylindrical processing flow path (12).
	While Mochizuki (‘260) does not appear to specifically teach that the first chamber (40; 230) has an inner volume equal to or more than 2/3 of the cube of an equivalent inner diameter of the cylindrical processing flow path (12), it would have been well within the purview of one of ordinary skill in the art before the effective filing date of the claimed invention to provide any size for the inner volume for the first chamber such as equal to or more than 2/3 of the cube of an 
As to Claim 2, Mochizuki (‘260) discloses that the first chamber (14, 40; 242, 240) is formed along an outer periphery of the cylindrical portion (20) (see Figures 1 and 6-9).
As to Claim 3, Mochizuki (‘260) discloses that an amount of change in a main cross-sectional area from a most upstream portion to a most downstream portion of the cylindrical processing flow path (12) is 5% or less (i.e. 0% as 12 is a straight tube - see Figures 1 and 6-9).
As to Claim 12, Mochizuki (‘260) discloses that the inflow portion (47, 48; 247, 248) is arranged at a position close to the other end side of the cylindrical portion (20) by a distance equal to or more than an inflow port 10equivalent radius of the inflow portion (47, 48; 247, 248) and equal to or less than 2/3 of a processing flow path length from an end on the one end side of the cylindrical portion (20) (see Figures 1 and 6-9).	
As to Claim 13, Mochizuki (‘260) discloses that the ultraviolet light irradiation device further comprises a second chamber (13, 30/270) between the cylindrical processing flow path (12) and the outflow portion (37, 38; 237, 238) (see Figure 5). 
As to Claim 14, Mochizuki (‘260) discloses that on the other end of the cylindrical portion (20) is provided a communication port (i.e. opening of 20 at 21)  configured to allow for communication between the cylindrical processing flow path (12) and the second chamber (13, 30), the second chamber (13, 30) being provided along an outer peripheral surface of the cylindrical portion (20) (see Figures 1 and 6-9).
	As to Claim 15, Mochizuki (‘260) discloses that the outflow portion (37, 38) is arranged at a position close to the one end side of the cylindrical DB1/ 103414703.175 –portion (20) by a distance equal to or 
As to Claim 17, Mochizuki (‘260) discloses that in the cross-section 15orthogonal to the longitudinal direction at a position including the first chamber (242, 240) of the cylindrical portion (20), a cross-sectional area of the first chamber (242, 240) is from 1/10 to 1 of a cross-sectional area of the cylindrical processing flow path (12) (see Figures 7-9).
As to Claim 18, Mochizuki (‘260) discloses that the cylindrical portion (20) is formed using an ultraviolet light reflecting material (see entire document, particularly Col. 3 line 57 to Col. 4 line 3) intrinsically having a diffuse transmittance of from 1%/mm to 20%/mm and a total reflectance of from 80%/mm to 99%/mm in an ultraviolet light 25region.
As to Claim 20, Mochizuki (‘260) discloses that the ultraviolet light irradiation device is a fluid sterilization module configured to sterilize a fluid as the object (see entire document, particularly Abstract, Col. 1 lines 17-19 and 34-47)

Claims 4-5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki (JP6080937 in view of English equivalent US Pat. no. 10472260) as applied to claim 1 above, and further in view of Kato (JP2019-098055).
Mochizuki (‘260) is relied upon for disclosure described in the rejection of claim 1 under 35 U.S.C. 103.
As to Claims 4-5, Mochizuki (‘260) does not appear to specifically teach that the ultraviolet light irradiation device is further comprised of a plate configured to cover the opening at the one end side of the cylindrical portion, wherein theAmendment and Response U.S. Serial No. 16/382,501Atty. Docket No. 100116-5121Page 3 of 8plate includes a plurality of opening holes penetrating between front and back surfaces of the plate, and has an aperture ratio of from 
It was known in the art before the effective filing date of the claimed invention to provide a plate configured to cover an opening at an one end side of a cylindrical portion, wherein theAmendment and Response U.S. Serial No. 16/382,501Atty. Docket No. 100116-5121Page 3 of 8plate includes a plurality of opening holes penetrating between front and back surfaces of the plate in an ultraviolet light irradiation device. Kato (‘055) discloses an ultraviolet light irradiation device (30) comprising:  
5a cylindrical portion (23) configured to form a cylindrical processing flow path (i.e. within/through 23) extending in a longitudinal direction and include an opening (23b; opposite 23b) at one end side (i.e. end at 23b or 23a/end of 23 adjacent 6 – see Figure 5) of the cylindrical portion (23); 
a first chamber (25B) configured to cover the opening (23b) and 10communicate with the cylindrical processing flow path (i.e. within/through 23) via the opening (23b); 
an inflow portion (25b) configured to allow an object to flow into the first chamber (25B); 
an outflow portion (25a) configured to allow the object having passed through the cylindrical processing flow path (i.e. within/through 23) to flow out from an 15other end (i.e. end at 23b or end of 23 adjacent 6 – see Figure 5) of the cylindrical portion (23); 
a light emitting element (3) provided at least on the one end side or the other end side of the cylindrical portion (23) and configured to apply ultraviolet light to the object passing through the cylindrical processing flow path (i.e. within/through 23) (see Figure 5), 

a plate (9) configured to cover the opening (13b) at the one end of the cylindrical portion (13), wherein the plate (9) includes a plurality of opening holes penetrating between front and back surface of the plate (9) (see English translation, Figure 3 and [0042] – lines 2-4),
in order to regulate the flow of the fluid (see English translation [0042] – lines 1-2).
It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide of a plate configured to cover the opening at the one end side of the cylindrical portion, wherein theAmendment and Response U.S. Serial No. 16/382,501Atty. Docket No. 100116-5121Page 3 of 8plate includes a plurality of opening holes penetrating between front and back surfaces of the plate in the ultraviolet light irradiation device of Mochizuki in order to regulate the flow of a fluid as shown by Kato.
While Kato (‘055) does not appear to specifically teach that the plurality of opening holes has an aperture ratio of from 5% to 80% or that the plurality of opening holes have an equivalent diameter equal to or more than 0.5 mm and equal to or less than 1/3 of the equivalent inner diameter of the cylindrical processing flow path, it would have been well within the purview of one of ordinary skill in the art before the effective filing date of the claimed invention to provide an aperture ratio of from 5% to 80% and an equivalent diameter equal to or more than 0.5 mm and equal to or less than 1/3 of the equivalent inner diameter of the cylindrical processing flow path for the plurality of opening holes in the ultraviolet light irradiation device of Mochizuki as modified by Kato as a matter of engineering choice in order to allow flow of fluid in and through the ultraviolet light irradiation device. Only the expected results would be attained.

Thus, Claims 4-5 and 16 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Mochizuki (‘260) and Kato (‘055).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki (JP6080937 in view of English equivalent US Pat. no. 10472260) as applied to claim 1 above, and further in view of Khan (20150314024).
Mochizuki (‘260) is relied upon for disclosure described in the rejection of claim 1 under 35 U.S.C. 103.
Mochizuki (‘260) does not appear to specifically teach that the inflow portion is formed using polyolefin. However, it was known in the art before the effective filing date of the claimed 
Thus, Claim 19 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Mochizuki (‘260) and Khan (‘024).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 12-20 have been considered but are moot because the new ground of rejection does not rely on same reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690. The examiner can normally be reached Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.